Title: To Thomas Jefferson from Arnold Oelrichs, 14 September 1801
From: Oelrichs, Arnold
To: Jefferson, Thomas


Right Honorable Sir!
Bremen the 14th. Septbr. 1801.
Presuming that the Subject of this Letter, will neither be wholly uninterresting nor unacceptable, I am therefore encouraged to address myself to your Excellency!
Some Time ago, I heard from an Acquaintance of mine that an American Merchant traveling in this part of the World, had an Order from the Right-honorable Congress of the United States, to make all possible Search after an Artist, who had spent some Years in America, and executed a Bust of a very striking Likeness of the late immortal President & General Washington! which was very much admired, and universally approved of. That the Right-Honorable Congress had agreed upon a very Considerable Sum of money to be paid this Artist for the Accomplishment of 15 Busts, one of each to be erected in the different respective Provinces of North America. That this Artist was no where to be met with, tho every pains, were taken to find him out.
As I have been most Zealously attached to the Interests of North-America ever since the memorable & glorious Revolution. I took every pains possible to discover this man, and Kept this Matter quite private. I have succeeded at last in discovering, that probably this Man, was a Certain unfortunate person of the Name of Cerrachi, who was an Italian Emigrant probably a native of Rome and being concerned in the late plot against Bonaparte, was soon after taken into Custody & suffered Death.
I hope your Excellency! will take it as a particular mark of my Attachment to the United States, and Veneration for the names of the late by all the World admired Washington, when I make bold to offer the Services of an Artist, of peculiar Merit, who was a Pupil of the late unfortunate Cerachi, when he was in London, where he lived with him for 4 Years, and made a most rapid Improvement. This Artist whose Name is G: G: Wessell a native German Lived 16 Years in London, has received at different Times the first Præmiums at the Exhibitions in that Metropolis has finished the following Works to general Satisfaction
The Bust of the Imperial Ambassador Count de Belgiojoso
 "   do. of General Paoli
 "   do. of Sir Josuah Reynholds President of the Royal Academy of Arts & Sciences in London
 "  do. of Admiral Keppel, Three Times, and
 "  do. of Prince Lewis Ferdinand of Prussia, and Several Statues; in particular two which are placed in the Front of Sommerseth-house in London, which are of Carrarian Marble, much larger than Life or Colossial Size. Afterwards he worked under an Italian of the Name of J: B Locatelly where he made & finished to very great Satisfaction! several large Groupes of 3 & more Figures also of a Colossial Size, and remain’d with this Artist for 5 Years, and acquitted himself always with strict Sobriety & Integrity. He was also employed for many Years successfully in the celebrated Manufactory of Messrs. Wedgewood, Bentley & Compy in the most principal Parts of their highly finished Works, which alone signalized him as a man of great Merit.
I beg leave to Transmit your Excellency Three Boxes, containing an Original finished Venus Urania of Carrarian marble, the Second an Original model of burned Clay, of the Bust of the late famous Mr. Möser a Man of great distinction in the Litterary World, and the Statue of Aeolus in the Same Manner, of which Scientifick Men, and Connoisseurs of the fine Arts are best enabled to form their Judgment of the Capacity of the Artist.
I hope your Excellency will have the Goodness to permit me by this Opportunity, to refer myself to the Contents of a letter you’ll be pleased to receive from My Friend Mr. James Zwisler of Baltimore, which contains the Utmost Wish of my Ambition and believe me to retain a Grateful Sense of what ever Favors you will be pleased, to Confer on
Right Honorable Sir your Excellency’s most devoted & most obedt. humble. Servant
Arnold Oelrichs
